DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites the limitation "the one or more actuator arms" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 12 only recites “an actuator arm”.
Claims 13-20 are dependent upon claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 11-14, 17 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magee (US 6,522,494).

In regard to claim 2, Magee discloses that the first and second magnetic heads are provided at different actuator arms (as shown).

In regard to claim 6, Magee discloses that the control circuit further includes a coarse position control circuit configured to control the motor to move along the first and second disk surfaces (understood from column 7, line 65 through column 8, line 4).
In regard to claim 7, Magee discloses that the first position is a first radial position on the first disk surface and the second position is a second radial position on the second disk surface (column 9, lines 13-23).
In regard to claim 8, Magee discloses that the control circuit includes a first read channel configured to decode a first read signal read with the first magnetic head and a second read channel configured to decode a second read signal read with the second magnetic head (understood from column 8, lines 5-14: “The read/write head assembly 132 provides read and write function for the top surface of disk 124.”).
In regard to claim 9, Magee discloses that the control circuit includes a first write channel configured to encode first input data into first write data be written with the first magnetic head and a second write channel configured to encode second input data into second write data to be written with the second magnetic head (understood from column 8, lines 5-14: “The read/write head assembly 132 provides read and write function for the top surface of disk 124.”).
In regard to claim 11, Magee discloses that the control circuit includes a write channel configured to encode first input data into first write data be written with the first 
In regard to claim 12, a disk drive (Figure 4) comprising: a first disk (124) having a first disk surface; a second disk (126) having a second disk surface different from the first disk surface; an actuator arm (106); a first magnetic head (134) provided at an end of the actuator arm so as to face the first disk surface; a second magnetic head (as shown) provided at the end of the actuator arm so as to face the second disk surface; a motor (column 7, lines 55-67: “voltage controlled motor”) configured to move the actuator arm along the first and second disk surfaces; a first microactuator (column 8, lines 5-14) configured to move the first magnetic head along the first disk surface; a second microactuator (column 8, lines 5-14) configured to move the second magnetic head along the second disk surface; and a control circuit (column 7, lines 9-23) configured to: perform coarse positioning by controlling the motor to move the one or more actuator arms (column 7, line 65 through column 8, line 4); perform fine positioning by controlling the first microactuator to move the first magnetic head to a first position on the first disk surface while controlling the second microactuator to move the second magnetic head to a second position on the second disk surface (column 8, lines 5-14); and perform servo writing by controlling the first magnetic head to write first servo information at the first position while controlling the second magnetic head to write second servo information at the second position (column 8, line 49 through column 9, line 6).

In regard to claim 14, Magee discloses that the control circuit includes a first fine control circuit configured to control the first microactuator to move along the first disk surface, and a second fine control circuit configured to control the second and third microactuators to move along the second and third disk surfaces, respectively (understood from column 8, lines 5-14).
In regard to claim 17, Magee discloses a third actuator arm (108); a fourth magnetic head (as shown) provided at an end of the third actuator arm so as to face a fourth disk surface of the second disk (126) that is opposite to the second disk surface; and a fourth microactuator configured to move the fourth magnetic head along the fourth disk surface, wherein the motor is further configured to move the third actuator arm along the fourth disk surface, during the coarse positioning, the motor also move 
In regard to claim 18, Magee discloses that the control circuit includes a first fine control circuit configured to control the first and fourth microactuators to move along the first and fourth disk surfaces, respectively, and a second fine control circuit configured to control the second and third microactuators to move along the second and third disk surfaces, respectively (understood from column 8, lines 5-14).
Allowable Subject Matter
Claims 4, 5 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15, 16, 19 & 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Magee does not disclose: in regard to claim 4, wherein the first fine control circuit is electrically connected to the first microactuator via .
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Jang et al. (US 2003/0103296) discloses a disk drive wherein a first parallel transmission path pair interconnects to a disk drive read interface; and a second parallel transmission path pair interconnects to a disk drive write interface.
Okazaki (US 5,838,512) discloses a disk storage system wherein a first head is located at one side of a disk, and the second head at the other side of the disk, and 
Weerasooriya et al. (US 7,843,662) discloses control circuitry operable to read concentric servo sectors across the entire radius of a first disk surface using a first head to generate a read signal; process the read signal to generate a position error signal (PES) representing a radial location of the first head relative to the first disk surface; and process the PES to generate a control signal applied to the VCM to move a second head radially over a second disk surface while writing a spiral servo track on the second disk surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688